In the first paragraph of our opinion we say that the fund on deposit in the Union Bank  Trust Company aggregates $1,200. That was the aggregate on the deposits made by the plaintiff council, but prior to the filing of this suit checks had been drawn against the account, and it is admitted that when the injunction herein was served upon the bank, the actual balance to the credit of the council was $680.35. The judgment of the district court ordered the bank to pay over, as directed therein, all funds in its possession belonging to or on deposit in the bank to the credit of said council. The Court of Appeal reversed that judgment. Our decree reverses the judgment of the Court of Appeal and reinstates the judgment of the district court, which judgment is not ambiguous, in any sense. It fixes the liability of the Union Bank  Trust Company with certainty. Both applications for rehearing are refused.